Case 1:11-cv-10230-MLW Document 669 Filed 01/27/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others
Similarly situated,

Plaintiff,

v C.A. No. 11-10230-MLW

STATE STREET BANK AND TRUST COMPANY,
Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND, and those similarly
situated,
Plaintiffs,

Vv. C.A. No. 11-12049-MLW
STATE STREET BANK AND TRUST COMPANY,
STATE STREET GLOBAL MARKETS, LLC and

DOES 1-20,
Defendants.

)

)

)

)

)

)

)

)

)

)

)

}

)

)

)

)

)

)

)

)

)

)

)
THE ANDOVER COMPANIES EMPLOYEE )
SAVINGS AND PROFIT SHARING PLAN, on }
behalf of itself and all others )
similarly situated, and JAMES )
PEHOUSHEK-STANGELAND, on behalf of }
himself and all others similarly )
situated, )
Plaintiffs, )

)
Vv. ) C.A. No. 12-11698-MLW

)
STATE STREET BANK AND TRUST COMPANY, )}
Defendant. )

ORDER

 

WOLF, D.J. January 27, 2021
Case 1:11-cv-10230-MLW Document 669 Filed 01/27/21 Page 2 of 2

The court has received the Motion of Lieff Cabraser Heimann
& Bernstein LLP ("Lieff") for Partial Stay of Execution on
Judgment, Pending Appeal (Dkt. No. 667, the "Motion"), and
supporting Memorandum (Dkt. No. 668). It would be helpful if the
usual adversary process operated concerning the Motion.

Therefore, it is hereby ORDERED that:

1. By February 3, 2021, the Master shall respond to the
Motion by filing a Memorandum and affidavit that address, among
other things, whether Lieff is likely to be irreparably harmed if
it prevails on appeal. See L. R. 7.1(b) (2).

2. By February 3, 2021, Labaton Sucharow LLP, The Thornton
Law Firm, Keller Rohrback LLP, McTigue Law LLP, Zuckerman Spaeder
LLP, and the Hamilton Lincoln Law Institute Center for Class Action
Fairness ("CCAF") shall respond to the Motion if they wish to do
so.}

3. Any reply by Lieff shall be filed by 9:00 a.m. on

February 8, 2021.

Cd) 20, -C- NG

UNITED STATES DISTRICT JUD

 

 

1 CCAF is invited and encouraged to respond to the Motion.
